Banke, Presiding Judge.
The appellant was convicted in the Probate Court of Meriwether County of driving under the influence of alcohol. His conviction was affirmed on appeal to the superior court pursuant to OCGA § 40-13-28, and this appeal followed. Held:
1. The evidence was sufficient to enable a rational trier of fact to find the appellant guilty of driving under the influence of alcohol beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. The appellant contends that the probate court was without power to try him for the offense because it failed to obtain from him a written waiver of his right to trial by jury in accordance with OCGA § 40-13-23 (a). See Rustin v. State, 192 Ga. App. 775 (2) (386 SE2d 535) (1989). However, inasmuch as the case is before us on appeal from the judgment of the superior court, our inquiry is confined to whether that court erred in affirming the conviction. As there is no suggestion that the waiver-of-jury-trial issue was raised in the superior court, we must conclude that it was not preserved for review in the present appeal and is not properly before us.
3. The appellant further argues that the superior court judge was without authority to render a decision in the case because he “holds *140one of the judgeships which were ruled to have been illegally created in violation of Section 5 of the Voting Rights Act.” However, there is nothing in the record to support any element of this assertion, nor does the record contain any suggestion that this issue was raised in the superior court. Consequently, it presents nothing for review on appeal. See generally Moore v. State, 181 Ga. App. 548, 549 (2) (352 SE2d 821) (1987).
Decided September 4, 1990
Rehearing denied October 3, 1990
Virgil L. Brown & Associates, Virgil L. Brown, Bentley C. Adams III, for appellant.
William G. Hamrick, Jr., District Attorney, for appellee.

Judgment affirmed.


Birdsong and Cooper, JJ., concur.